PER CURIAM
Defendant appeals a judgment of conviction for driving under the influence of intoxicants, assigning error to the denial of his motion to dismiss on statutory speedy trial grounds. ORS 135.747. According to defendant, in light of our opinion in State v. Adams, 193 Or App 469, 89 P3d 1283, rev allowed, 337 Or 476 (2004), the delay in this case of two years and four months between citation and trial was unlawful. The state concedes that, under Adams, the trial court erred. The state, however, urges us to reconsider Adams and affirm. We decline the state’s invitation to reconsider Adams and accept the concession that it is otherwise controlling.
Reversed.